Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in reference to the Request for Continued Examination as filed on 24 MAR 2021. 
Amendments to claims 1, 5, 8, 12, 14, 15, 19, 20 have been entered and considered, as has the cancellation of claims 6, 13. 
Claims 1-5, 7-12, 14-20 pending and examined. 

Objection to Specification
Paragraph [0026] of the specification appears to contain a typo Examiner believes– “cameras 204” is intended to read “cameras 104” as noted elsewhere in the specification, while element 204 is consistently referenced as the user of a mobile device. For example, at [0021] “The cameras 104 (not pictured) may capture video of the user 204 interacting with the tennis racket 205.” Similarly, at [029] “cameras 105” is believed to have intended to be “cameras 104.” For example, at [0018]:  “In at least one embodiment, the cameras 104 and the display devices 105 are located in a retail establishment.”
 Examiner believes these to be grammatical errors rather than a substantive issue. Appropriate correction is required.
Allowable Subject Matter
Claims 1-5, 7-12, 14-20 allowed.
Applicant’s substantial amendments to the claims as presented have overcome the prior art. The closest prior art of record is: 
Aman (US20180329511), Wissner-Gross (US 20140006152), Tong (US 20170069124). 

Aman as cited discloses identifying a user within the proximity of a display device, specifically from data within the user’s mobile device, using that information to select content for the user, creating a stream including a hidden message to be displayed to the user at a time, outputting the message at a given time, and wherein the user’s 
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at (571)-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622



/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622